J-A27026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE CONNIE GRECO, AN                            IN THE SUPERIOR COURT
INCAPACITATED PERSON                                 OF PENNSYLVANIA




APPEAL OF ARTHUR REDGRAVE,
ESQUIRE, TRUSTEE OF THE CONNIE
GRECO REVOCABLE TRUST

                                                     No. 812 EDA 2018


               Appeal from the Order Entered February 6, 2018
            In the Court of Common Pleas of Montgomery County
                       Orphans' Court at No: 15-X3145


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 21, 2019

      Appellant, Arthur Redgrave, trustee of the Connie Greco Revocable Trust

(“Trustee”), filed this appeal following a February 6, 2018 order authorizing

Denise Valerio, Greco’s guardian (Guardian”), to make payments for legal fees

and other services provided to Greco. In his brief, Trustee asserts boilerplate

objections to the Orphans’ Court’s February 6, 2018 order and attempts to

challenge an order that he never appealed: a January 25, 2018 order

permitting Guardian to seek revocation of the Trust in Palm Beach County,

Florida. We affirm.
J-A27026-18


       Greco is incapacitated and lives with one of her daughters, Phyllis Bucci,

in Montgomery County, Pennsylvania.1             In February 2017, after protracted

litigation in Florida between members of Greco’s family, the litigants entered

into a settlement agreement that (1) provided payment of over $300,000.00

to various attorneys, (2) designated Denise Valerio (“Guardian”) as plenary

permanent guardian of Greco’s person and estate, and (3) directed Trustee to

distribute $20,000.00 per month from the Trust to Guardian for Greco’s care

and maintenance.        Paragraph 19 of the agreement authorized Guardian to

“consult periodically with [Trustee] as to [Greco’s] ongoing financial needs.”

       On April 7, 2017, the Orphans’ Court of Montgomery County formally

appointed Guardian as guardian of Greco’s person and estate. Subsequently,

Guardian requested an increase in monthly funding from Trustee. Trustee

refused.

       In late 2017, Guardian filed a petition requesting the Orphans’ Court to

grant Guardian authority to revoke the Trust. Trustee filed an objection to

Guardian’s petition.       On January 25, 2018, the Orphans’ Court granted

Guardian leave to seek revocation of the Trust but stated that “the issue of

revocation must be resolved . . . by the Circuit Court of the 15th Judicial District

in and for Palm Beach County, Florida, which has jurisdiction over the Trust.”

Trustee did not appeal this order.


____________________________________________


1 Trustee alleges that Bucci “essentially kidnapp[ed]” Greco from her Florida
residence against her will. Appellant’s Brief at 6.

                                           -2-
J-A27026-18


     In late 2017, several persons and entities filed petitions with the

Orphans’ Court requesting fees for services performed for Greco or Guardian.

These petitions were as follows:

     1. Attorney Diane Zabowski, Esquire sought $3,023.00 for legal services

        as Greco’s court-appointed attorney;

     2. Montco Elder Law’s petition sought $7,787.89 for legal services

        relating to Greco’s benefit;

     3. Valerio     Care   Management’s      petition   sought   $10,426.19   for

        Guardian’s services to Greco;

     4. Attorney Arkadiy Grinshpun, Esquire’s petition seeking $11,263.12

        for legal services to Guardian; and

     5. Attorney Audra Simovitch, Esquire’s petition seeking $2,640.00 for

        legal services to Guardian.

Trustee objected to each petition.        On February 6, 2018, following an

evidentiary hearing, the Orphans’ Court granted all five petitions and

authorized all expenditures.   The Orphans’ Court criticized the Trustee as

“imprudent” and “imprudent in the extreme” for opposing the petitions’

“modest” requests. Opinion and Order, 2/6/18, at 3-4. The Orphans’ Court

further observed:

     This Court does not have jurisdiction over Connie Greco’s
     revocable trust, which has its situs in Florida, and cannot order
     [Trustee] to make distributions. This Court, however, does have
     jurisdiction to approve as reasonable an annual or monthly budget
     to be spent by [Guardian] to meet Connie Greco’s needs, including
     a reasonable amount for [Guardian’s] fees and for counsel fees.

                                       -3-
J-A27026-18


      Approval of such a budget by this Court is expressly recognized in
      the parties’ agreement. Some evidence was presented at the
      hearing that established that the monthly expenditures from the
      guardianship account, including the payment of [Guardian]’s fees
      and counsel fees, exceeds the $20,000 monthly distribution from
      Connie Greco’s revocable trust. However, [Guardian] shall submit
      a petition requesting Court approval of a proposed budget. It will
      be up to [Trustee] to make distributions sufficient to meet Connie
      Greco’s needs, or, if he fails to distribute Ms. Greco’s funds to
      meet her needs, it will be up to a Florida court to determine
      whether [Trustee] has acted unreasonably in failing to increase
      the amount distributed to a sufficient amount to pay the
      reasonable expenses of Connie Greco.

Opinion and Order, at 6.

      On March 8, 2018, Trustee filed a notice of appeal from the February 6,

2018 order.    The Orphans’ Court did not order Trustee to comply with

Pa.R.A.P. 1925.

      On March 19, 2018, the Orphans’ Court filed a supplemental opinion

that stated:

      Although Connie Greco is living in Pennsylvania, her trust has its
      situs in Florida and has been the subject of proceedings in the
      probate division of the Palm Beach County Court there. That Court
      has specifically retained jurisdiction over the [T]rust. This is
      significant in the matter sub judice because the Court order under
      appeal does not direct [Trustee]’s actions in any way and does not
      impact the [Trust’s] administration. It simply finds that certain
      expenditures made to support Ms. Greco were reasonable and
      necessary, and permits the Pennsylvania [G]uardian to pay the
      bills that have come due. In approving [Guardian]’s proposals,
      this Court has not tried to exercise jurisdiction over [Trustee] or
      the [T]rust and has not ordered [Trustee] to do anything. If it
      becomes necessary to resort to litigation to obtain funds from
      [Trustee], [Guardian] will have to proceed in Florida.

Supplemental Opinion, 3/19/18, at 1-2.




                                     -4-
J-A27026-18


      On March 28, 2018, Guardian requested the Orphans’ Court to order

Trustee to increase Guardian’s monthly distributions to $22,000.00 per month

for Greco’s care and maintenance.     On April 19, 2018, the Orphans’ Court

granted Guardian’s petition, noting that there was no response to Guardian’s

request.

      Trustee raises two issues in this appeal:

      1. Did the [Orphans’] Court lack jurisdiction to conclude that “a
      petition seeking to revoke the Florida Trust is in the best interest
      of [the beneficiary]” and by awarding legal fees associated with a
      guardian seeking to revoke the trust?

      2. Does a trustee have standing to appeal a Pennsylvania order
      that substantially impacts the trust he administers?

Trustee’s Brief at 5.

      In his first argument, Trustee asserts that the Orphans’ Court

overstepped its bounds by opining that the Trust should be revoked, a matter

that Trustee claims lies within the exclusive jurisdiction of the Palm Beach

County, Florida court. We disagree. The February 6, 2018 order is the only

order that Trustee appealed. The only issue that the Orphans’ Court decided

in this order was whether to permit Guardian to pay various fees for services.

      To be sure, the Orphans’ Court mentioned revocation in its previous

order dated January 25, 2018, but even then, it did not opine that the Trust

should be revoked. Instead, the January 25, 2018 order merely authorized

Guardian to seek revocation of the Trust in Florida. Moreover, shortly after

the January 25, 2018 order, the Orphans’ Court issued two opinions stating


                                     -5-
J-A27026-18


that it was only exercising jurisdiction over Guardian, not the Trust. Opinion

and Order, 2/6/18, at 6; Supplemental Opinion, 3/19/18, at 1-2.             The

Orphans’ Court expressly declined to state any view on whether the Trust

should be revoked; it left that issue to the Florida court, the lone forum that

has jurisdiction over the Trust. Id. Therefore, Trustee’s first argument lacks

merit.

       In his second argument, Trustee claims that he has standing to appeal

the February 6, 2018 order because it affects the Trust. We need not analyze

whether Trustee has standing because of a separate defect: his total failure

to demonstrate any error by the Orphans’ Court. Trustee objects that the five

fee petitions “gave insufficient explanations for the requested amounts” and

“seemed excessive,” Trustee’s Brief at 17, but he fails to provide any detail in

support of this claim. In just a single sentence, Trustee claims that it was

“disturbing” that the Orphans’ Court declined to order an accounting as to how

Guardian was spending her monthly allotment of $20,000.00. Id. Since he

does not bother to support this claim, we find it devoid of merit.2 Next, again

in just a single sentence, Trustee objects to the Orphans’ Court’s decision to

grant attorney Grinshpun’s petition for fees. Id. at 17-18. Once again, due

to his failure to flesh out this argument, we find it devoid of merit. Finally,



____________________________________________


2Further, as noted above, on March 28, 2018, the Orphans’ Court approved
Guardian’s proposed budget raising her monthly allotment to $22,000.00.
Review of the docket establishes that Trustee did not appeal this order.

                                           -6-
J-A27026-18


Trustee insists that the Orphans’ Court erred by suggesting that the Trust

should be revoked. As discussed above, the court did no such thing; it left

that issue for the Florida court to resolve.

       For these reasons, we affirm the Orphans’ Court’s February 6, 2018

order.3

       Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/19




____________________________________________


3 While this matter was pending, Appellant filed an application for permission
to file a post-argument communication.          Pa.R.A.P. 2501 allows post-
submission communications if there is a change in status of authorities relied
upon in the briefs. Appellant does not allege any change of status of
authorities. Therefore, the application is denied.

                                           -7-